Citation Nr: 0300176	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a low back disability on a direct basis.

2.  Entitlement to service connection for a low back 
disability as secondary to service-connected bilateral 
ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1984 until 
July 1990.  These matters are before the Board of 
Veterans' Appeals (BVA or Board) on appeal from May 1997 
and June 2001 rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In an unappealed August 1995 rating decision, the RO 
denied service connection for a low back condition on a 
direct basis only.

3.  The evidence added to the record subsequent to the 
August 1995 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

4.  The medical evidence does not establish that the 
veteran's present low back disability relates to service 
or to the veteran's service-connected bilateral ankle 
disability.



CONCLUSIONS OF LAW

1.  The August 1995 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
low back condition, on a direct basis only, is final.  
38 U.S.C.A. §§ 7105, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the August 1995 
rating decision is new and material, and the requirements 
to reopen a claim of entitlement to service connection for 
a low back condition, on a direct basis only, have been 
met.  38 U.S.C.A. §§ 5108, 7105, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156, 3.159 (as in 
effect prior to August 29, 2001).

3.  A low back disability was not incurred in or 
aggravated by active service and is not proximately due to 
or the result of the veteran's service-connected bilateral 
ankle disability.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The RO first considered and denied the veteran's claim of 
entitlement to service connection for a low back condition 
on a direct basis only in an August 1995 rating decision.  
In January 1996, the veteran timely filed a notice of 
disagreement.  A statement of the case was then issued in 
March 1996.  While the veteran did submit a substantive 
appeal, this was not received by the RO until March 1997, 
more than 60 days subsequent to the issuance of the 
statement of the case.  

In December 1998, the issue of the timeliness of the 
veteran's March 1997 substantive appeal came before the 
Board.  At that time, a remand was ordered so that the RO 
could adjudicate that issue.  In a January 1999 
supplemental statement of the case, the RO determined that 
the veteran's appeal was not timely.  That document 
contained the relevant legal standards regarding 
timeliness of appeals.  The matter returned to the Board 
in July 1999, where the appeal was dismissed for lack of 
timeliness.  

By a supplemental statement of the case (SSOC) 
determination in May 1997, the RO initially denied 
entitlement to service connection for a low back 
disability as secondarily due to service-connected 
bilateral ankle disability.  The veteran's 
representative's statement dated and received later that 
same month is construed as timely expressing disagreement 
with the May 1997 SSOC determination.  In a statement 
received in October 1997, the veteran again expressed his 
disagreement with the May 1997 SSOC denial of secondary 
service connection.  A statement of the case on the 
secondary service connection issue was issued in November 
1997.  A statement from the veteran constituting a 
substantive appeal, with attached physicians' statements, 
was timely received in May 1998.  

In May 2000, the veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.  His claim included an assertion that his low 
back disability was secondary to his service-connected 
bilateral ankle disability.  In June 2001, the RO denied 
service connection for a low back disability to include as 
secondary to service-connected bilateral ankle disability.  
That rating decision did not preliminarily address the 
issue of new and material evidence to reopen the claim 
with regard to direct service connection.  The veteran 
disagreed with the determination and initiated an appeal.  
The matter came before the Board in September 2002.  A 
remand was ordered to comply with the veteran's request 
for a hearing.   


The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, rating decisions, statements of the 
case, supplemental statements of the case, as well as RO 
letters, apprised the veteran of the reasons and bases for 
the VA determinations, informed the appellant of the legal 
criteria for establishing entitlement to service 
connection, including secondary service connection, 
advised the veteran of the evidence that the veteran was 
required to submit in pursuit of his claims, and VA's 
development activity.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.


Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In the present case, the RO has made all necessary efforts 
to assist the veteran in developing his claim.  As a 
result of those efforts, the claims file now contains VA 
surgical and outpatient treatment reports dated February 
1991 to May 1995, June 1996 to April 1997, September 1998 
to October 1998, and February 2001 to July 2002.  
Additionally, VA examination reports dated April 1998 and 
December 2000 and VA medical opinions dated October 1997 
and May 2000 are associated with the claims file.  
Moreover, the record contains private medical reports 
dated July 1993 to August 1995 from J.D.G., M.D.  An 
October 1997 letter from that same physician is also of 
record.   Furthermore, the file contains an April 1998 
treatment report from L.L.E., D.C., a June 1998 treatment 
report from C.A.L., D.C., and a February 2001 letter from 
K.F., M.D.  Finally, a transcript of the veteran's August 
2002 hearing before the undersigned is associated with the 
claims file. 

The Board has carefully reviewed the veteran's statements 
and concludes that he has not identified further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment not 
of record, but has found nothing to suggest that there is 
any outstanding evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that 
there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen 
a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If 
the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).  If it is determined that new 
and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Service connection

According to the law, service connection is warranted if 
it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  See 38 C.F.R. § 
3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to 
or the result of a service-connected disability.  
38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


Factual background

The veteran's service medical records do not reveal any 
treatment for, or complaints of, a low back condition.  
His enlistment examination in September 1984 indicated a 
normal spine.  

Following service, the first notation of back pain is seen 
in an August 1993 private treatment report from J.D.G.  A 
subsequent July 1994 report indicated that the veteran 
experienced back pain while at work in his position as a 
postal worker.  There was no accident in the workplace.  
The veteran was handling 6 to 10 pound items when he first 
felt pain in his back.  

In a treatment report dated August 8, 1995, the veteran 
informed J.D.G. that he was sore in the right lower area 
of his back, and that he experienced shooting pains down 
his right leg.  An August 10, 1995, report placed 
restrictions on the veteran's lifting and stooping 
activities.  

VA x-rays taken in August 1995 showed a normal lumbar 
spine.   

A June 1996 VA treatment report noted complaints of 
occasional low back pain on lifting.  The cause of the 
back pain was "not evident."  

An October 1997 letter written by J.D.G. discussed the 
veteran's history of back pain.  According to the veteran, 
he had experienced back pain while in service.  The 
veteran also theorized that his back pain related to his 
bilateral ankle problems.  J.D.G. did not believe that the 
veteran had sustained a major traumatic accident at work 
to initiate his pain.  It was noted that the veteran was 
only lifting 6 to 10 pounds at his job.  J.D.G. opined 
that such activity was not likely to create substantial 
problems.  Therefore, J.D.G. concluded that the veteran's 
work activities merely aggravated a prior back pathology.  


In an April 1998 letter, L.L.E. stated that she was 
treating the veteran for low back pain originating at L-5 
through S-1.  She stated that she had rendered diagnoses 
of facet syndrome and S-1 joint instability.  She also 
noted that the veteran had a history of chronic ankle 
sprains.  She stated that the veteran's medical history 
substantiated an alteration of biomechanics which could 
result in low back pain.  
 
The veteran was examined by VA in April 1998.  At that 
time, the veteran complained of low back discomfort.  The 
veteran believed that such pain dated back to 1990, when 
he was serving in Korea.  He believed he had visited a 
doctor at that time.  The veteran cited no specific 
injury.  He reported that his back hurt with bending, 
twisting and lifting.  The aching was felt across his low 
back and down into the right gluteal area.  Long periods 
of standing, driving or yard work were said to aggravate 
his back symptomatology.  Objectively, there was some 
limitation of lumbar flexion.  He had full extension and 
rotation.  He could straight leg raise in sitting position 
to 90 degrees with no complaints of back pain.  When lying 
down, the veteran could only straight leg raise to 80 
degrees, and there were complaints of tight-type 
discomfort.  X-rays revealed no gross abnormalities of the 
lumbar spine.  

A June 1998 VA outpatient treatment report noted 
intermittent low back pain since military service, by 
history.

In a June 1998 letter written by C.A.L., it was opined 
that a nexus existed between the veteran's ankle and back 
disorders.  He stated that the veteran had not had back 
pain prior to 1989.  From 1989 onward, the veteran had 
sustained many ankle injuries resulting in multiple 
surgeries.  After the surgeries, the veteran experienced 
back pain.  C.A.L. noted that x-rays showed early 
osteoarthritic changes of the lumbar spine, suggesting a 
post-surgical compensation process.  C.A.L. thus concluded 
that a kinematic alteration in biomechanics resulted in 
compensatory changes seen both clinically and 
radiographically.  

An x-ray report completed in June 1998 by C.A.L. indicated 
pelvic and sacral unleveling low on the left, with a left 
lower convexity.  There was also a deficiency in the 
height of the femur head on the left.  The right L1 
pedicle appeared diminished in width and mild coarsening 
of vertebral trabecular patterns was noted.  In addition 
to those postural changes, the report also revealed 
retrolisthesis of L3 upon L4 and mild early T12-L1 osseous 
facet hypertrophy.  

VA outpatient treatment reports dated May 2000 reveal 
complaints of severe low back pain radiating to the 
veteran's legs.  Examination on May 8, 2000, showed 
tenderness over the mid L3-S1 area with swelling.  Range 
of motion was decreased and there was pain with any 
motion.  Straight leg test was positive.  X-rays taken in 
May 2000 contained an impression of straightening of the 
lumbar spine.

In May 2000, a VA physician composed a letter addressing 
the veteran's low back problems.  In the letter, it was 
noted that the veteran was unable to sleep well at times 
due to back discomfort.  The veteran was also unable to 
lift objects to and from the floor.  The veteran was noted 
to have a history of ankle subluxation beginning in 1989.  
In 1990, the veteran began to experience back pain.  The 
veteran had chronic left ankle instability and he used 
orthopedic devices.  He favored his left leg in ambulation 
and guards back on bending, especially for lifting.  The 
VA physician stated that the veteran's back disability 
could be explained by a disorder in his body mechanics in 
favoring his left leg.  The VA physician thus opined that 
the veteran's back disorder stemmed from his ankle 
injuries and was aggravated by his present work at the 
Post Office.    

June 2000 and July 2000 VA treatment reports show further 
care for low back pain.  

The veteran was most recently examined by VA in December 
2000.   
Regarding the veteran's history of low back pain, he 
reported that it first came about in 1989 or 1990, near 
the end of his service.  He denied any work-up or 
treatment by military doctors.  He recalled no specific 
injury to his back.  The veteran stated that, about once 
or twice a week he felt a bolt of pain travel through his 
low back and right buttocks.  It lasted only a 
millisecond.  The veteran also reported an aching and 
stiff discomfort in his left low back.  In the past, he 
had occasionally worn a low back support, but not very 
frequently.  In May 2000, while lifting a 15 pound 
computer case, the veteran felt excruciating back pain, 
which kept him out of work for about one week.  It 
gradually improved and he resumed work.  He received 
muscle relaxers from VA.  The veteran also stated that he 
experienced spasms and twinges which were painful but did 
not last long.  He also had an achy discomfort in the 
midline area of his low back, which he felt daily.  The 
severity of that pain was a 2 or 3 on a 1-10 scale.  
Occasionally, the pain would elevate to a 6 or 7.  The 
veteran reported no problems with walking or with stair 
climbing.  He had no limp and gait was not a problem.  He 
denied ever being hospitalized for his back condition.  

The report of medical history also noted that in 1984 the 
veteran injured both ankles in service.  Several surgical 
procedures followed.  The veteran stated that a procedure 
in January 1997 achieved positive results and that his 
ankle had been stable since that time.  He continued to 
feel occasional discomfort in the ankles, however.

Upon physical examination, the veteran walked easily.  He 
could walk well on his heels and toes.  Straight leg 
raising in a lying position on the left side caused left 
gluteal discomfort.  The right side was negative.  
Examination of the back showed no deformity.  There was no 
scoliosis, no muscle spasm and no local tenderness over 
the muscles or spine.  Flexion was limited, with 
complaints of tightness and discomfort throughout the low 
back.  Extension was to 15 degrees, with normal being 25.  

Following physical evaluation, the VA examiner stated 
that, in his opinion, there was no significant evidence to 
indicate that the veteran's back complaints were caused in 
any way by his ankle problems.  The examiner stated that 
the veteran underwent changes in his gait pattern for 
periods of time following his surgeries, but that, at 
present, there was no significant gait problem.    

In January 2001, the VA examiner made an additional 
comment in an addendum to the VA examination.  Following 
the December 2000 examination, the examiner came into 
possession of x-ray tests of the veteran's ankles and 
spine.  He stated that the x-ray evidence did not change 
his earlier opinion.   

A July 2001 VA treatment report low back pain radiating to 
the buttocks and the legs.  CT scan results showed diffuse 
bulging annulus at L4-L5 and L5-S1.  The examiner noted 
that the back pain was due to disc disease and poor back 
mechanics, probably as a consequence of left ankle pain.  

In August 2002, the veteran testified before the 
undersigned.  At that time, the veteran reiterated his 
assertion that his service-connected bilateral ankle 
disability had caused his low back problems.  The veteran 
stated that competent medical professionals had determined 
that his altered gait had caused his back problems.  

Analysis

The Board notes that the June 2001 rating decision on 
appeal immediately addressed the merits of the veteran's 
low back claim on a direct basis.   However, due to the 
finality of the August 1995 rating decision, the Board 
finds that the veteran's claim of service connection with 
respect to his low back on a direct basis is more 
appropriately framed as set forth in the ISSUES portion of 
this decision.  This is significant to the Board because 
the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 
(Fed. Cir. 1996).  Therefore, regardless of the way the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  In light of the determination contained herein 
relative to the new and material evidence issue, the 
veteran is not adversely impacted by the Board's 
consideration of this matter in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As previously noted, an August 1995 rating decision denied 
service connection for a low back disorder on a direct 
basis.  While the veteran initiated an appeal, it was 
determined that his substantive appeal was not timely 
filed and the appeal was therefore dismissed by the Board 
in July 1999.  Prior to that dismissal, an August 1998 
rating decision also denied service connection for a low 
back disorder including on a direct basis, and no appeal 
was made with respect to that determination.  The Board 
notes that, at the time of the August 1998 decision, the 
veteran had no reason to believe that a notice of 
disagreement was necessary, because his earlier appeal on 
the same issue had not yet been invalidated.  Therefore, 
in the interest of fairness, the Board will deem the 
August 1995 rating decision as the last final 
determination regarding a low back disability on a direct 
basis.  (As will become evident from the discussion below, 
the actual designation of the last final decision is of no 
consequence here, since the file contains submissions 
subsequent to both August 1995 and August 1998 that 
satisfy the criteria for new and material evidence.)

As noted earlier, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the claims file 
contains an October 1997 letter from J.D.G..  The October 
1997 letter from J.D.G. states his opinion that the 
veteran's injury in 1994 represented an aggravation of a 
preexisting pathology of the back and that a post service 
injury was not likely the cause of his current back 
problems.  It is not required that the new evidence be 
sufficient to allow the claim.  Rather, it is material if 
it adds to a more complete picture relative to the service 
connection issue.  The Board finds that the October 1997 
clinical opinion bears directly and substantially upon the 
specific matter under consideration, namely, the etiology 
of the veteran's present low back disability.  Therefore, 
the requirement of materiality has also been met.  As 
such, the newly submitted evidence is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the Board concludes that the 
veteran has presented new and material evidence sufficient 
to reopen his claim of service connection for a low back 
disability on a direct basis. 

Having determined that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability on a direct basis has 
been presented, the Board will now consider the merits of 
the appeal de novo in conjunction with the claim for 
service connection on a secondary basis.  

As previously stated, a successful service connection 
claim on a direct basis will contain the following three 
elements: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury.  Pond v. West, 7 Vet. App. at 341, 346.  The 
evidence shows recent treatment and diagnoses pertaining 
to the veteran's low back.  Thus, the requirement of a 
current disability has been established.  However, as will 
be discussed below, the evidence of record fails to 
establish the remaining elements of a direct service 
connection claim.

At the outset, the Board notes that there is no evidence 
of any in-service treatment for a back condition.  On 
several occasions the veteran states that his back pain 
dates back to approximately 1990.  However, a review of 
the service medical records is entirely negative for any 
back problems.  Additionally, the record does not contain 
any competent evidence relating a post service back 
disability to service.  As a consequence, the 
preponderance of the evidence is against direct service 
connection for a low back disability.  

The veteran's principal claim is that of secondary service 
connection.  Namely, the veteran contends that his 
service-connected ankle disabilities are causally related 
to his current low back disability.  Therefore, the only 
element remaining for consideration is whether there is 
evidence linking service-connected ankle disability to the 
current low back disability.  Here, the file contains 
conflicting evidence as to such nexus, as will be 
discussed below. 

In an October 1997 letter written by J.D.G., it was 
concluded that the veteran's back pain brought about by 
work at the Post Office represented an aggravation of an 
earlier pathology.  J.D.G. opined that the veteran's job 
functions typically involved the lifting of only 6 to 10 
pounds, and that such amounts were not likely to create 
substantial problems.  The letter also noted the veteran's 
beliefs that his back pain related to his bilateral ankle 
problems.  

The Board does not find the October 1997 letter from 
J.D.G. to constitute competent medical evidence on the 
issue of a nexus between the veteran's ankle and back 
disabilities.  The reason for this is that J.D.G. never 
explicitly states that the veteran's low back problems are 
causally related to his service-connected bilateral ankle 
disability.  He merely reports the veteran's belief that 
the two disabilities are related, without adding any 
commentary, except to state that there was preexisting 
back pathology at the time that the veteran injured 
himself while working at the Post Office.  J.D.G. did not 
discuss the nature or source of this preexisting 
pathology, and the Board cannot construe his vague finding 
as a statement that the veteran's service-connected 
bilateral ankle disability was the cause of his present 
back problems.  Furthermore, regarding the veteran's 
personal opinions noted in the letter, the board notes 
that as a layperson, the veteran is not competent to state 
an opinion on matters of medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The next etiological opinion of record is found in an 
April 1998 letter written by L.L.E.  In that letter, she 
stated that she was treating the veteran for low back 
pain.  She noted that the veteran had a history of chronic 
ankle sprains and opined that an alteration of 
biomechanics due to the ankle surgeries could result in 
low back pain.  The Board has considered this statement, 
but finds that L.L.E. has failed to state, as is necessary 
for a successful secondary service connection claim, that 
it is at least as likely as not that the veteran's present 
low back disability is causally related to his service-
connected bilateral ankle disability.  L.L.E. merely found 
that there could be a relationship, but that fails to 
establish the requisite degree of likelihood.  Moreover, 
L.L.E.'s opinion is reliant on the finding of altered 
biomechanics, yet a VA examination given just one week 
prior to her letter noted that the veteran had no obvious 
limp and that he could walk on his heels and toes with no 
complaints.  As L.L.E. did not define what she considered 
to be an "alteration of biomechanics," and as she failed 
to discuss whether an improvement in gait over time would 
have any effect on the veteran's back condition, her 
opinion is simply too incomplete to be of significant 
probative value.  

In a June 1998 letter written by C.A.L., another 
etiological opinion was offered.  C.A.L. relied on June 
1998 x-rays showing early osteoarthritic changes of the 
lumbar spine to conclude that a kinematic alteration in 
biomechanics resulted in compensatory changes seen both 
clinically and radiographically.  As with L.L.E.'s April 
1998 opinion, C.A.L. failed to reconcile his opinion with 
evidence that the veteran had a normal gait when examined 
by VA in April 1998.  He also failed to reconcile the fact 
that the veteran's first ankle injury occurred in 1984 
(mistakenly listed as 1989 in his letter), but no back 
complaints were documented until 1994, a full decade late 
and more than 3 years past the veteran's first ankle 
surgery in 1991.  He further failed to explain the 
significance of normal lumbar spine x-ray findings in 
August 1995 and April 1998.  Thus, while well written, 
C.A.L.'s etiological opinion is of questionable probative 
value.  

Another etiological opinion was offered by a VA physician 
in May 2000.  That examiner found that the veteran's 
present low back pain was causally related to his service-
connected bilateral ankle disability.  However, the Board 
is not persuaded by that opinion for several reasons.  
First, it appears that the opinion was based in part on 
second-hand information rather than on the medical 
evidence of record.  For example, the report notes a 
history of back pain dating back to 1990.  However, that 
information was obtained from the veteran's verbal 
accounts and not from the medical record.  There is no 
documentation of treatment for a low back condition until 
July 1994.  This discrepancy diminishes the reliability of 
the opinion as a whole.  Moreover, the opinion is based on 
the fact that the veteran favored his left leg in 
ambulation.  However, several medical reports fail to show 
an abnormality in gait.  For example, the veteran was 
found to have no obvious limp upon VA examination in April 
1998.  A later examination in December 2000 also showed no 
difficulty in ambulation.  Thus, it appears that the 
findings relied upon by the VA physician in May 2000 
represented temporal changes in gait.  As the opinion does 
not address whether a short-term change in ambulation 
would have any long-term effect on the veteran's low back, 
the opinion is of limited value.  


Finally, the claims file contains an opinion offered at 
the veteran's December 2000 VA examination.  The VA 
examiner stated that, in his opinion, there was no 
significant evidence to indicate that the veteran's back 
complaints were caused in any way by his ankle problems.  
The examiner stated that the veteran underwent changes in 
his gait pattern for periods of time following his 
surgeries, but that, at present, there was no significant 
gait problem.  The Board is most highly persuaded by this 
December 2000 opinion.  Unlike the May 2000 opinion, it 
was made in conjunction with an objective examination of 
the veteran.  Moreover, it was the only opinion that 
acknowledged the veteran's current lack of gait 
difficulties and reasonably concluded that, since the 
veteran's ankle disability was not presently causing any 
abnormal ambulation, there was no basis to conclude that 
the veteran's back complaints could be linked to his 
service-connected ankle disabilities.  Of all the medical 
opinions of record, this December 2000 opinion was the 
most comprehensive and well explained.  

Having contemplated the entirety of the record, the Board 
finds that there is not an approximate balance of positive 
and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable 
doubt in favor of the appellant.  Therefore, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
Accordingly, the Board finds that the preponderance of the 
evidence is against veteran's claim of service connection 
for a low back disability, to include as secondary to a 
service-connected bilateral ankle disability.      



ORDER

As new and material evidence has been received to reopen a 
claim for service connection for a low back disability on 
a direct basis, the appeal to this extent is granted.

Service connection for a low back disability, to include 
as secondary to a service-connected bilateral ankle 
disability, is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

